PER CURIAM.
Pursuant to Rule 8, Revised Rules of the United States Court of Appeals for the Tenth Circuit (1970), the appellees have filed a motion to affirm and a persuasive memorandum in support of the motion. The appellant has responded to the motion in a memorandum addressing the underlying issue, opposing the motion.
We have now carefully and thoroughly reviewed the files and records in this cause, together with the papers filed, and are convinced that the judgment of the district court is correct. Concluding that there is no need for further argument in this matter, the motion to affirm is granted and the judgment is affirmed for the reasons stated by the district court, reported at 337 F.Supp. 853 (D.C.Kan., 1972).
Affirmed.